DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2, 8, and 9 are objected to because of the following informalities: 
Claims 2 and 9 each omit “battery” prior to “pack black box” in line 1.
Claim 8, line 12:  “operational” (prior to characteristic) needs to be deleted as all other instances before and after are to “a/the characteristic”
 Appropriate correction is required.

Claim Interpretation
3.	It is noted that the term “black box” is broadly defined in the state of the prior art as “a piece of electronic equipment used to record and store information” (see included Cambridge Dictionary definition).  The claims will be examined accordingly.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 7-9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durr (DE 10 2013 019 259 A1) (machine translation provided).
Regarding claims 1 and 15, Durr teaches a battery system 1 (“battery pack”) for powering an electric vehicle (EV) (“a device”) (P3), the battery system 1 (“battery pack”) comprising: 
a housing (illustrated, Fig. 1) connectable to the EV (see voltage connections 10, 10’ in Fig. 1) and supportable by the electric vehicle (EV) (P2);
a plurality of battery cells (2, 2, 2) positioned within the housing;
a shunt 9 (“sensor”) configured to generate an output signal related to a characteristic of the battery pack (P14, 25, 27, 31);
a  buffer storage device 4 (“a battery pack black box”) including an intrinsic “communication module”given buffer storage device 4 transmits measurement data (P35, 38) and ring storage device 6 (“a first memory”); and
a battery management system (BMS) 3 (“controller”) including a processing unit (P5) and an event storage device 5 (“second memory”), the BMS 3 (“controller”) connected to the shunt 9 (“sensor”) and the buffer storage device 4 (“battery pack black box”), the BMS 3 (“controller”) configured to:
receive the output signal from the shunt 9 (“sensor”) related to the characteristic of the battery pack 1 (P14, 25),
store the characteristic of the battery pack 1 in the event storage device 5 (“second memory”) (P14, 27), and 
transmit the stored characteristic of the battery pack 1 to the battery pack black box (via data line 11) (P27-28), 

wherein the buffer storage device 4 (“battery pack black box”) is configured to communicate the characteristic of the battery pack 1 externally to the battery pack 1 using the communication module (i.e., the characteristic of the battery pack 1 is sent via communication module described at P35 via data line 13 to event storage device 5 connected to device 8 (data connection signal plug) for reading out measured values externally to the battery pack) (Fig. 1, P34). 
Regarding claim 8, Durr teaches a battery system 1 (“battery pack”) as detailed in the rejection of claim 1 and entirely incorporated into the instant rejection and not repeated here.  Claim 8 further recites that the “battery pack black box is positioned within the housing” which is taught by Durr:  Figure 1 illustrates buffer storage device 4 (“battery pack black box”) positioned within the housing.  
Regarding claims 2 and 9, Durr teaches wherein the buffer storage device 4 (“battery pack black box”) is connected to the BMS 3 (“controller”) via a communication bus (any of data lines 11, 12, 13).
Regarding claim 7, Durr teaches wherein the shunt 9 (“sensor”) is selected from the group consisting of:  a current sensor, a voltage sensor, a temperature sensor, an accelerometer, P P14, 25, 27, 31).
Regarding claims 14 and 19, Durr teaches wherein the sensor is selected from the group consisting of an accelerometer (P14 teaches that the BMS is set up to measure the acceleration values to which the battery system is exposed).
Regarding claim 20, Durr teaches wherein the buffer storage device 4 (“battery pack black box”) is reinforced with respect to the housing given buffer storage device 4 (“battery pack black box”) is illustrated as contained within a second housing (Fig. 1).

6.	Claims 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0010919).
	Regarding claim 15, Huang teaches a battery pack 130 for powering an electric vehicle (“a device”) (Fig. 1), the battery pack 130 (Fig. 2) comprising:
a housing connectable to (at least electrically connectable to) and supportable by the device (see Fig. 1);
one or more battery cells 250a-250n positioned within the housing (Fig. 2);
a sensor 240 configured to generate an output signal related to a characteristic of the battery pack (P29); and
a “battery pack black box” (components 210, 220, 300) including a communication module 220 and a memory 300, the battery pack black box configured to store the characteristic of the battery pack in the memory 300 (P31-32), the battery pack black box operable to communicate the characteristic externally to the battery pack using the communication module 220.  Figure 2 is reproduced below for convenience:

    PNG
    media_image1.png
    397
    519
    media_image1.png
    Greyscale

Regarding claims 17 and 18, Huang teaches communication module 220 is configured to communicate externally to the battery pack 130 using near field communication (NFC) (“a short range wireless communication protocol”) in order to transmit the measurements obtained by sensors 240 and stored in memory 300 (P31).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Durr (DE 102013019259) as applied to claims 1, 2, 7-9, 14, 15, 19, and 20 above, and further in view of Vapurcuyan et al. (US 2018/0089983).
Regarding claims 3 and 10, Durr teaches wherein the buffer storage device 4 (“battery pack black box”) is connected to the BMS 3 (“controller”) via a communication bus (any of data lines 11, 12, 13), but fails to teach that the buffer storage device 4 (“battery pack black box”) receives power over the data lines (11, 12).  In the same field of endeavor of battery monitoring, Vapurcuyan teaches it is known to connect a controller 406 and a memory 408 via a bus that is both a data and power buys 416 (P45; Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the buffer storage device 4 (“battery pack black box”) including ring storage device 5 (“memory”) such that data line 11, 12 (“communication bus”) transmits not only data but also power given such a technique and configuration are known in the state of the prior art (P45; Fig. 4), the modification providing the predictable result of providing not only data but also power to buffer storage device 4 (“batrtery pack black box”).   providing both data and power to the memory 408.

9.	Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Durr (DE 102013019259) as applied to claims 1, 2, 7-9, 14, 15, 19, and 20 above, and further in view of Chinnakkonda Vidyapoornachary et al. (US 2017/0293343) (hereainfter “C-V”).
Regarding claims 4, 11, and 16 , Durr fails to disclose wherein the buffer storage device 4 (“battery pack black box”) further includes a power source independent of the plurality of battery cells.  C-V teaches analogous art of a system including a processor and memory, wherein 
Therefore, it would have it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the buffer storage device 4 (“battery pack black box”) including ring storage device 5 (“memory”) such that it includes a power source independent of the plurality of battery cells (2, 2, 2) given such a technique is known in the prior art to providing the predictable result of retaining in-memory data through unexpected power loss events such as system crashes or shutdowns (P2, 26).  

10.	Claims 5, 6, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durr (DE 102013019259) as applied to claims 1, 2, 7-9, 14, 15, 19, and 20 above, and further in view of Huang et al. (US 2018/0010919).
Regarding claims 5, 6, 12, 13, 17, and 18, Durr teaches the communication externally to the battery pack is done via data/communication line 13, and then data connection (signal plug) 8 (P34); however, Durr also teaches that the various data and signals can also be transmitted wirelessly (P39).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configured the components including data/communication line 13 and/or data connection 8 to communicate externally to the battery pack using wireless communication given Durr teaches that the various data and signals can also be transmitted wirelessly (P39).
Durr does not explicitly teach short-range wireless communication protocol is used, and specifically nearfield communication (NFC) protocol (claim 6); however,  Huang teaches analogous art in the same field of endeavor or battery monitoring systems including a proessor 
Therefore, it would have it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific wireless communication protocol that of NFC protocol, a specific type of short-range wireless communication, given Huang teaches an analogous configuration in which this type of wireless communication is implemented (P31).  Furthermore, the selection of a known entity based on its suitability for its intended use supports a prima facie case of obviousness (MPEP 2144.07).

11.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al
 (US 2018/0010919) as applied to claims 15, 17, and 18 above, and further in view of Chinnakkonda Vidyapoornachary et al. (US 2017/0293343) (hereainfter “C-V”).
Regarding claim 16, Huang fails to disclose where components 210, 220, 300 (“battery pack black box”) further includes a power source independent of the plurality of battery cells 250a-250n.  C-V teaches analogous art of a system including a processor and memory, wherein an independent power source may be provided to retain in-memory data through unexpected power loss events such as system crashes or shutdowns (P2, 26).  
Therefore, it would have it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the components 210, 220, 300 (“battery pack black box”) of Huang including memory 300 such that it includes a power source independent of the plurality of battery cells (250a-250n) given such a technique is known in the prior art to providing the predictable result of retaining in-memory data through unexpected power loss events such as system crashes or shutdowns (P2, 26).  
19 is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0010919) as applied to claims 15, 17, and 18 above, and further in view of Mull (US 2014/0342193).
	Regarding claim 19, Huang teaches sensors 240 that monitor the operational parameters of the individual battery cells that may measure voltage, current, resistance, inductance, capacitance and temperature of the battery cells (P29).  Huang fails to disclose the sensors 240 are selected from the group as claimed.  In the same field of endeavor of battery monitoring,  Mull teaches the following sensors are known to monitor the conditions of the battery cells including an accelerometer and hygrometer (moisture sensor) in addition to a current sensor, voltage sensor, etc. (P31-47; Fig. 3, reproduced below): 

    PNG
    media_image2.png
    816
    410
    media_image2.png
    Greyscale

.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0010919) as applied to claims 15, 17, and 18 above, and further in view of Lesesky et al. (US 2007/0027643).
	Regarding claim 20, Huang teaches a “battery pack black box” (components 210, 220, 300) including a communication module 220, a memory 300, and a processor 210.  Huang fails to disclose the “battery pack black box” (components 210, 220, 300) is reinforced with respect to the housing.  In the same field of endeavor, Leseky teaches analogous art of a system and method for monitoring performance and maintenance of a battery 14 configured as a pack with data collection device 12 physically connected to battery 14 (P40-78; Figs. 1-3).  The data collection device 12 may include at least an antenna 18, memory 22, communication line 15, a processor 218, and other associated electronics (P44, 55) and is analogous to the “battery pack black box” (components 210, 220, 300) of Huang.  Leseky teaches that the data collective device and any associated electronics associated therewith are surrounded or encased in a durable rugged material such as plastic, epoxy, rubber, or other similar material (P50).  The encasement shields the data collection device and associated electronics from environmental elements that could disrupt the operation or damage the data collection device and electronics, and helps prevent the components from becoming detached due to handling, packaging, installing, etc. (P50).
Therefore, it would have it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to encase the “battery pack black box” (components 210, 220, 300) of Huang in a durable, rugged material such as plastic, epoxy, rubber, or other similar material such that that the components are reinforced with respect to the housing given the technique and configuration are taught by Leseky as detailed above to provide the predictable results of shielding the “battery pack black box” (components 210, 220, 300) of Huang from environmental elements that could disrupt the operation or damage the data collection device and electronics, and helping prevent the components from becoming detached due to handling, packaging, installing, etc. (P50).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Lesesky et al. (US 2007/0027643) (applied above as a secondary reference) could be applied as a primary reference against the claims.  
Zhao et al. (US 2015/0156013) is pertinent to the claimed subject matter.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.